DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 10/10/2022, in which claims 1, 3, 5, 9, and 14 was amended, and claims 1 – 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.
 
Response to Arguments
4.	Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Simske et al (US 2004/0064447 A1), in view of Aleem et al (US 20190318644 A1).
As per claim 1, Simske et al (US 2004/0064447 A1) discloses,
A computer-implemented method for scoring combined search results (para.[0080]; “combine the results for various different queries performed by various different search engines into a weighted list of documents”). 
comprising: (a) performing a plurality of individual database searches on data objects stored in a relational database to generate an individual search result for each of the plurality of individual searches (para.[0079]; “a plurality of different search engines may be used for each, simultaneously performing the optimal search query(ies)” and para.[0081]; “search query 324 may comprise a plurality of separate queries”). 
wherein each of the plurality of individual database searches comprises one or more queries and at least two of the plurality of individual database searches have different queries on said data objects stored in said relational database (para.[0080]; “various different queries performed by various different search engines”).
wherein the data objects are stored in defined fixed data structures in the relational database (para.[0050]; “database 120 may comprise locally-stored information, remotely-stored information”). 


and wherein each individual search result comprises a given subset of the data objects (para.[0080]; “a plurality of the different search results returned. To better aid the user in identifying the likely best documents to review, the synonymic search application preferably weights the obtained results”).
(b) combining the plurality of individual search results to generate a combined search result (para.[0080]; “search application may combine the results for various different queries performed by various different search engines”). 
wherein the combined search result comprises a combined subset of the data objects (para.[0136]; “the results received for the various queries included in a constructed synonymic search query and/or received from the various search engines used are presented to a user in a combined (ranked) list”).
(c) determining and assigning a weight value for each of the plurality of individual database searches for calculating scores associated with the combined subset of the data objects (para.[0133]; “search application then returns its operation to block 705 to evaluate the results received for the query(ies) of the synonymic search query and assign a preliminary weight value to each of the identified documents in the results”).
 and (d) presenting the combined search result to a user on a graphical user interface, wherein the combined search result comprises the scores associated with the combined subset of the data objects (para.[0136]; “the results received for the various queries included in a constructed synonymic search query and/or received from the various search engines used are presented to a user in a combined (ranked) list”). 
wherein a score associated with a data object from the combined subset of the data objects is calculated as a weighted sum based at least in part on the weight value assigned to a given individual database search and a count of the data object shown in the combined subset of the data objects (para.[0135]; “documents
appearing multiple times in the received results have their respective preliminary weight values summed to calculate a total weight value to be assigned to that document ……….identification of the resulting documents is presented by the synonymic search application to a user with the resulting documents sorted in order of their assigned total weight value”).
	Simske does not specifically disclose wherein the data objects are stored in defined fixed data structures ……… based on a mind map.
	However, Aleem et al (US 20190318644 A1) in an analogous art discloses,
wherein the data objects are stored in defined fixed data structures ……… based on a mind map (para.[0161]; “content objects may be stored as nodes in a graph data structure ……….content objects may be arranged like a mind-map with a hierarchical structure showing relationships among content objects”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate arrangement of content store on a storage of the system of Aleem into synonymic search of the system of Simske to provide content in a storage system which increases a speedy retrieval of relevant information and enables user to navigate from one content to another.

As per claim 5, the rejection of claim 1 is incorporated and further Aleem et al (US 20190318644 A1) discloses,
wherein the weight value is determined in response to input from the user (para.[0120]; “the inverse of the search engine ranking is used in assigning a weight to the documents).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate arrangement of content store on a storage of the system of Aleem into synonymic search of the system of Simske to provide content in a storage system which increase a speedy retrieval of relevant information and enable user to navigate form one content to another.    

Claim 14 is a system claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

6.	Claims 2 – 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simske et al (US 2004/0064447 A1), in view of Aleem et al (US 20190318644 A1), and further in view of Soni et al (US 2017/0308552 A1).
As per claim 2, the rejection of claim 1 is incorporated, Simske  and Aleem et al (US 20190318644 A1) does not specifically disclose wherein the scores associated with the combined subset of the data objects are stored in the relational database in the defined fixed data structures.
	However, Soni et al (US 2017/0308552 A1) in an analogous art discloses,
wherein the scores associated with the combined subset of the data objects are stored in the relational database in the defined fixed data structures (para.[0034]; “search results and corresponding scores are correlated and stored in a data structure for search results 166' that search results ranking module 166 maintains”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate storage of search result in correlation with their score of the system of Soni into synonymic search of the system of Simske and arrangement of content store on a storage of the system of Aleem to accurately combine the search result by using the associated score to organize the combined search result for providing most relevant information to the user.

As per claim 3, the rejection of claim 2 is incorporated and further Soni et al (US 2017/0308552 A1) disclose
wherein at least one of the defined fixed data structures is configured to store definitions of properties of the scores, wherein the properties of the scores comprise at least a scoring value, a timestamp, and indication of contribution of an individual search (para.[0034]; “search results and corresponding scores are correlated and stored in a data structure for search results 166' that search results ranking module 166 maintains”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate storage of search result in correlation with their score of the system of Soni into the synonymic search of the system of Simske and arrangement of content store on a storage of the system of Aleem to accurately combine the search result by using the associated score to organize the combined search result for providing most relevant information to the user.
  
As per claim 4, the rejection of claim 3 is incorporated and further Kleindienst et al (US 2017/0147585 A1) discloses,
comprising sorting the combined search results by one or more of the properties of the scores (para.[0044]; “one or more of these scores may be used, at least in part, to determine an order of the combined set of search results”).  

Claim 15 is a system claim corresponding to method claim 2, and rejected under the same reason set forth in connection to the rejection of claim 2 above.

7.	Claims 6 – 9, 12, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simske et al (US 2004/0064447 A1), in view of Aleem et al (US 20190318644 A1), and further in view of Lee (KR 2012-0057786 A)
As per claim 6, the rejection of claim 1 is incorporated, Simske et al (US 2004/0064447 A1) and Aleem et al (US 20190318644 A1) does not specifically disclose wherein the weight value is automatically determined based on historical data.
	However, Lee (KR 2012-0057786 A) in an analogous art discloses,
wherein the weight value is automatically determined based on historical data (pg.6 lines 23 – 25; “relative weight with respect to a predetermined information inclusion criterion for arranging the search list most accurately may be given through comparison with other sorting criteria…. the search terms and the matching degree, the number of clicks on the search results”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate sorting of search result based on different criteria of the system of Lee into the synonymic search of the system of Simske and arrangement of content store on a storage of the system of Aleem to cater for various conditions that may assist in organizing the search results, thereby providing user with necessary option to sort the search results.

As per claim 7, the rejection of claim 6 is incorporated and further Lee (KR 2012-0057786 A)
wherein the weight value is determined using an algorithm trained on the historical data (pg.6 lines 23 – 25; “relative weight with respect to a predetermined information inclusion criterion for arranging the search list most accurately may be given through comparison with other sorting criteria…. the search terms and the matching degree, the number of clicks on the search results”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate sorting of search result based on different criteria of the system of Lee into the c synonymic search of the system of Simske  and arrangement of content store on a storage of the system of Aleem to cater for various conditions that may assist in organizing the search results, thereby providing user with necessary option to sort the search results.
As per claim 8, the rejection of claim 6 is incorporated and further Kleindienst et al (US 2017/0147585 A1) discloses,
wherein the weight value is determined without user input (para.[0043]; “one or more search results are assigned associated scores that indicate a predicted relevance of a corresponding search result”).  

As per claim 9, the rejection of claim 1 is incorporated, Simske et al (US 2004/0064447 A1) and Aleem et al (US 20190318644 A1) does not specifically disclose wherein the combined search result further comprises a timestamp associated with each of the scores and one or more of individual searches contributing to each score.
	However, Lee (KR 2012-0057786 A) in an analogous art discloses,
wherein the combined search result further comprises a timestamp associated with each of the scores and one or more of individual searches contributing to each score (pg.6 lines 23 – 25; “the search terms and the matching degree, the number of clicks on the search results, the difference between the creation date of the search results and the search date”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate sorting of search result based on different criteria of the system of Lee into the synonymic search of the system of Simske and arrangement of content store on a storage of the system of Aleem to cater for various conditions that may assist in organizing the search results, thereby providing user with necessary option to sort the search results.
As per claim 12, the rejection of claim 9 is incorporated and further Lee (KR 2012-0057786 A)
further comprising sorting the combined search result according to respective values of the scores or the respective timestamps of the scores (pg.6 lines 23 – 25; “the search terms and the matching degree, the number of clicks on the search results, the difference between the creation date of the search results and the search date”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate sorting of search result based on different criteria of the system of Lee into the synonymic search of the system of Simske and arrangement of content store on a storage of the system of Aleem to cater for various conditions that may assist in organizing the search results, thereby providing user with necessary option to sort the search results.

Claims 16, 17, and 18 are system claim corresponding to method claims 6, 9, and 12 respectively, and rejected under the same reason set forth in connection to the rejection of claims 6, 9, and 12 respectively above.

8.	Claims 10 – 11 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simske et al (US 2004/0064447 A1), in view of Aleem et al (US 20190318644 A1), and further in view of Li (US 2014/0136517 A1).
As per claim 10, the rejection of claim 1 is incorporated, Simske et al (US 2004/0064447 A1) and Aleem et al (US 20190318644 A1) does not specifically disclose wherein the scores are presented in a histogram on the graphical user interface.
	However, Li (US 2014/0136517 A1) in an analogous art discloses,
wherein the scores are presented in a histogram on the graphical user interface (Fig.7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate graphical presentation of search result of the system of Li into the synonymic search of the system of Simske and arrangement of content store on a storage of the system of Aleem to depict the search results in a form that allows user to easily understand the search results and for comparing other elements in the search results.

As per claim 11, the rejection of claim 10 is incorporated and further Li (US 2014/0136517 A1)
wherein the weight value is received via the graphical user interface (Fig.8).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate graphical presentation of search result of the system of Li into the synonymic search of the system of Simske and arrangement of content store on a storage of the system of Aleem to depict the search results in a form that allows user to easily understand the search results and for comparing other elements in the search results.

Claims 19 and 20 are system claim corresponding to method claims 10 and 11 respectively, and rejected under the same reason set forth in connection to the rejection of claims 10 and 11 respectively above.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simske et al (US 2004/0064447 A1), in view of Aleem et al (US 20190318644 A1), and further in view of Wight et al (US 2003/0131021 A1)
As per claim 13, the rejection of claim 1 is incorporated, Simske et al (US 2004/0064447 A1) and Aleem et al (US 20190318644 A1) does not specifically disclose wherein the defined fixed data structures comprise: a first data structure, stored in a memory, comprising a definition of data sets in a relational database, wherein a definition of a data set comprises a unique data set identifier and a set name; a second data structure, stored in the memory, comprising definitions of properties of objects in the relational database, wherein a definition of a property comprises a unique identifier of the property and a data set identifier, from the first data structure, the property is assigned to; a third data structure, stored in the memory, comprising definitions of objects of the data sets in the relational database, wherein a definition of an object comprises a unique object identifier and a data set identifier, from the first data structure, the object is assigned to; a fourth data structure, stored in the memory, comprising definitions of object values of the data sets in the relational database, wherein a definition of object value comprises an object identifier, from the third data structure, and a property of the data set, from the second data structure, the object value being assigned to; a fifth data structure, stored in the memory, comprising definitions of relations of data sets in the relational database, wherein a definition of a relation comprises a unique identifier of the relation and a name of the relation; and a sixth data structure, stored in the memory, comprising definitions of objects relations between the objects in the relational database, wherein a definition of an object relation associates a relation, from the fifth data structure, with two object identifiers from the third data structure 38 11674862_i.docxwherein the defined fixed data structures further comprise a seventh data structure, stored in the memory, comprising definitions of set relations between data sets in the relational database, wherein a definition of a set relation associates a relation, form the fifth data structure, with two set identifiers from the first data structure.
	However, Wight et al (US 2003/0131021 A1) in an analogous art discloses,
wherein the defined fixed data structures comprise: a first data structure, stored in a memory, comprising a definition of data sets in a relational database, wherein a definition of a data set comprises a unique data set identifier and a set name (para.[0011]; “configuring a database system to store information regarding a plurality of items ……….establishing a database on a computer system; establishing within the database a first object corresponding to a first item of the plurality of items; generating within the first object at least one field; associating a field identifier with each the field; and storing at least a portion of the information within each the field” and para.[0014]; “a database stored in the memory, a first object in the database corresponding to one item of the plurality of items”).
a second data structure, stored in the memory, comprising definitions of properties of objects in the relational database, wherein a definition of a property comprises a unique identifier of the property and a data set identifier, from the first data structure (para.[0011]; “defining at least one attribute of the plurality of items; creating a field identifier corresponding to each defined attribute of the plurality of items, the field identifiers comprising a set of field identifiers; and wherein the step of generating comprises: obtaining item information regarding the first item” and para.[0014]; “a database stored in the memory, a first object in the database corresponding to one item of the plurality of items”).
 the property is assigned to; a third data structure, stored in the memory, comprising definitions of objects of the data sets in the relational database, wherein a definition of an object comprises a unique object identifier and a data set identifier, from the first data structure (para.[0010]; “Each object contains a number of fields. Each field in each object in the database corresponds to a defined attribute of the products and services to be stored in the database. Preferably, each object contains a field corresponding to an attribute of the product or service stored in that object”).
the object is assigned to; a fourth data structure, stored in the memory, comprising definitions of object values of the data sets in the relational database, wherein a definition of object value comprises an object identifier, from the third data structure, and a property of the data set, from the second data structure (para.[0038]; “a field that holds information about the name of a product is given the field identifier corresponding to product name. Accordingly, all fields having a particular identifier store information and values regarding the same particular attribute of the product”).
the object value being assigned to; a fifth data structure, stored in the memory, comprising definitions of relations of data sets in the relational database, wherein a definition of a relation comprises a unique identifier of the relation and a name of the relation (para.[0042]; “a field identifier corresponding to the attribute of product name is referred to as a "product name field identifier" and a field bearing the product name field identifier is referred to as a "product name field". The information regarding a particular attribute of the particular product, service or other item to which an object relates is stored in a field is referred to interchangeably as "information" or a "value"”).
and a sixth data structure, stored in the memory, comprising definitions of objects relations between the objects in the relational database, wherein a definition of an object relation associates a relation, from the fifth data structure, with two object identifiers from the third data structure 38 11674862_i.docxwherein the defined fixed data structures further comprise a seventh data structure, stored in the memory, comprising definitions of set relations between data sets in the relational database, wherein a definition of a set relation associates a relation, form the fifth data structure, with two set identifiers from the first data structure (para.[0042]; “a field identifier corresponding to the attribute of product name is referred to as a "product name field identifier" and a field bearing the product name field identifier is referred to as a "product name field". The information regarding a particular attribute of the particular product, service or other item to which an object relates is stored in a field is referred to interchangeably as "information" or a "value"”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate database structure that facilitate electronic commerce of the system of Wight into the synonymic search of the system of Simske and arrangement of content store on a storage of the system of Aleem to create a structure for storing product and the associated relations that can be used to retrieve the product, thereby providing robust means of accessing product stored in database.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156

12/12/2022